Citation Nr: 0122073
Decision Date: 09/05/01	Archive Date: 12/03/01

DOCKET NO. 99-04 864               DATE SEP 05, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to service connection for prostate cancer. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Kristi Barlow, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1953 to February
1957, from May 1957 to May 1961, from October 1962 to November
1962. He also served on numerous periods of active duty for
training between 1970 and 1982, when he was released from Reserve
duty.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from a July 1998 rating decision of the Department
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio,
which, among other things, denied the benefit sought on appeal.

The Board notes that this matter came before it in May 2000, but
was remanded for further development. The RO completed the
requested developed, but continued the denial of benefits.
Therefore, this matter was returned to the Board for further
consideration. In June 2001, the Board granted service connection
for prostate cancer on a presumptive basis, but that decision was
vacated for procedural reasons. Therefore, this matter is properly
before the Board at this time for adjudication on the merits.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2. Resolving all reasonable doubt in favor of the veteran, the
evidence shows that the veteran was exposed to an herbicidal agent
during active duty for training between 1970 and 1975.

2 -

3. There is a positive medical association between exposure to
herbicides used in the Republic of Vietnam during the Vietnam
Conflict and the subsequent development of prostate cancer.

4. The veteran currently has a diagnosed disability of prostate
cancer.

CONCLUSION OF LAW

The veteran's prostate cancer was incurred as a result of active
military service. 38 U.S.C.A. 11 10, 5107 (West 1991); Veterans
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat.
2096 (2000); 38 C.F.R. 3.102, 3.303, 3.304 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has met its
duty to assist the veteran in the development of his claim under
the provisions of the Veterans Claims Assistance Act of 2000, Pub.
L. No. 106-475, 114 Stat. 2096 (2000). By virtue of the Statement
of the Case and Supplemental Statements of the Case issued during
the pendency of the appeal, the veteran and his representative were
given notice of the information, medical evidence, or lay evidence
necessary to substantiate the veteran's claim. The RO made
reasonable efforts to obtain relevant records. It appears that all
evidence identified by the veteran relative to this claim has been
obtained and associated with the claims folder, including a search
for records with the U.S. Armed Services Center for Research of
Unit Records, and a request for medical records indicated in a May
2000 Board Remand.

Service connection for VA disability compensation purposes will be
granted for a disability resulting from disease or personal injury
incurred in the line of duty or for aggravation of a preexisting
injury in the active military, naval, or air set-vice.

- 3 -

See 38 U.S.C.A. 1110; 38 C.F.R. 3.303(a) (2000). When a veteran
seeks service connection for a disability, due consideration shall
be given to the supporting evidence in light of the places, types,
and circumstances of service, as evidenced by service records, the
official history of each organization in which the veteran served,
the veteran's military records, and all pertinent medical and lay
evidence. See 38 U.S.C.A. 1154 (West 1991); 38 C.F.R. 3.303(a).

The veteran contends that he was exposed to Agent Orange or
herbicides, as well as insecticides, during his active duty for
training service from 1970 through 1975, when he worked on C-123
spray aircraft returning from the Republic of Vietnam. He wrote
that he was assigned to remove the spray tanks from the aircraft,
did so without safety equipment, was exposed to the liquids
contained therein, though he did not know what they were, and that
he was required to undergo a blood test every six months.

The evidence of record reveals that the veteran served honorably on
numerous periods of active duty for training between 1970 and 1975;
he was an aircraft mechanic at Rickenbacker Air Force Base during
those years. A statement submitted from the foreman at the spray
shop at Rickenbacker Air Force Base from 1970 to 1977 supports the
veteran's contention that he was charged with cleaning aircraft
used in the Republic of Vietnam to spray Agent Orange and other
material, including insecticides. The foreman also reported that
the proper safety equipment was not used at that time.

The U.S. Armed Services Center for Research of Unit Records
reported that the veteran's unit conducted a regular insecticide
control spray program during the Vietnam Conflict and that
maintenance technicians worked on spray system corrosion problems.
Unit histories noted the spray program, although they did not
specifically document the unit's involvement with herbicides or
maintenance of planes returning from the Republic of Vietnam.

The medical evidence reveals that the veteran currently has a
medical diagnosis of prostatic adenocarcinoma. Treatment records
show minimal problems with urinary

4 -

voiding and bowel movements. The veteran has complaints regarding
erections and the ability to perform sexual activity. Although the
veteran's treatment records do not contain a medical opinion as to
the etiology of his prostate cancer, the Board acknowledges that a
positive association between exposure to herbicides used in the
Republic of Vietnam during the Vietnam Conflict and subsequent
development of prostate cancer has been made in various medical
studies specifically cited and considered by VA in its development
of regulations regarding the presumptive allowance of service
connection for certain diseases, including prostate cancer, under
38 C.F.R. 3.307 (2000). See 61 Federal Register 57586 and,
specifically, the 1996 National Academy of Sciences (NAS) report
entitled, Veterans and Agent Orange: Update 1996. Also see, 61
Federal Register 41368 and 61 Federal Register 341. The cited
medical studies were even relied upon in designating prostate
cancer as a presumptive disease for which service connection would
be granted under 38 C.F.R. 3.307, provided a veteran had served in
the Republic of Vietnam during the conflict era. A medical nexus
between a currently diagnosed disability and service may be
demonstrated not only by the opinion of a medical professional, but
by medical treatise evidence where the treatise evidence discusses
generic relationships with a sufficient degree of certainty. See
Mattern v. West, 12 Vet. App. 222, 228 (1999); Wallin v. West, 11
Vet. App. 509 (1998).

The Board notes that it is the defined and consistently applied
policy of VA to administer the law under a broad interpretation,
consistent, however, with the facts shown in every case. When,
after careful consideration of all procurable and assembled data,
a reasonable doubt arises regarding service origin, the degree of
disability, or any other point, such doubt will be resolved in
favor of the claimant. By reasonable doubt is meant one which
exists because of an approximate balance of positive and negative
evidence which does not satisfactorily prove or disprove the claim.
It is a substantial doubt and one within the range of probability
as distinguished from pure speculation or remote possibility. See
38 C.F.R. 3.102.

Given the evidence as outlined above, especially the lay statement
of the veteran's supervisor corroborating that the veteran worked
on planes returning from the Republic of Vietnam which had been
used to spray herbicides, and the report of the

- 5 -

U.S. Armed Services Center for Research of Unit Records which
corroborated that the veteran worked on spray system corrosion
problems of planes returning from the Republic of Vietnam, the
Board finds the existence of reasonable doubt exists on the
question of the veteran's exposure to herbicidal agents. Therefore,
the Board resolves such reasonable doubt in favor of the veteran to
find that the veteran was exposed to an herbicide agent used in
support of the United States and its allied military operations in
the Republic of Vietnam during his active duty for training
performed at Rickenbacker Air Force Base between 1970 and 1975. 38
U.S.C.A. 5107(b) (West Supp. 2001); 38 C.F.R. 3.102.

Furthermore, based on the medical studies showing a medical nexus
between exposure to herbicides used in the Republic of Vietnam and
the subsequent development of prostate cancer, the Board finds that
the veteran developed prostate cancer as a result of his exposure
to the herbicidal agent. Where, as in this veteran's case, an
appellant is found not entitled to a regulatory presumption of
service connection, the appellant may still establish service
connection with proof of actual direct causation. See Combee v.
Brown, 34 F.3d 1039 (Fed Cir. 1994). For these reasons, the Board
finds that service connection for prostate cancer is warranted as
directly related to service. 38 U.S.C.A. 1110, 5107; Veterans
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat.
2096 (2000); 38 C.F.R.  3.102, 3.303, 3.304. 

ORDER 

Service connection for prostate cancer is granted.

JEFFREY D. PARKER 
Acting Member, Board of Veterans' Appeals

- 6 - 



